Case 8:20-cv-00729-DOC-DFM Document 29-4 Filed 09/14/20 Page 1 of 4 Page ID #:192




                                  EXHIBIT 3
Case 8:20-cv-00729-DOC-DFM Document 29-4 Filed 09/14/20 Page 2 of 4 Page ID #:193




                                          1
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 3
Case 8:20-cv-00729-DOC-DFM Document 29-4 Filed 09/14/20 Page 3 of 4 Page ID #:194




                                          2
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 3
Case 8:20-cv-00729-DOC-DFM Document 29-4 Filed 09/14/20 Page 4 of 4 Page ID #:195




                                          3
                    Plaintiff Arroyo, Summary Judgment, Ex. No. 3
